UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                02/08/2019
-----------------------------------------------------------------X

MAERSK LINE A/S,

                                                Plaintiff,              17-CV-8170 (LAK) (KHP)

                             -against-                                  OPINION AND ORDER

QINGDAO APEX SHIPPING CO. LTD, et al.,

                                                Defendants.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         Third Party Defendant Balchem Corp. requests a 45-day stay of discovery (Doc. No. 71)

pending an appeal in China of a judgment taken against Plaintiff Maersk Line A/S by Defendant

Qingdao Apex. Plaintiff as well as Defendants Apex Maritime Co., Inc., Apex Maritime Co. (Lax)

Inc. (collectively, “Apex”), and Nanjing Goldenhighway Chemicals Co. oppose Balchem’s

request. (Doc. Nos. 73, 74.)

         The Court has discretion to issue a stay of discovery under Federal Rule of Civil

Procedure 26(c) upon a showing of good cause by the party seeking the stay. See Fed. R. Civ. P.

26(c); Hong Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y.

2013). Most decisions discussing the standard for issuance of a stay concern motions brought

due to the pendency of a motion to dismiss. The parties have cited no cases discussing the

appropriateness of a stay pending appeal of a judgment taken in a foreign tribunal. In this

Court’s view, the factors to be considered are (1) the breadth of discovery sought; (2) any
prejudice that would result; and (3) the likelihood that the foreign tribunal’s decision would

render moot the matters into which discovery is sought in this action. See id.

       In light of the above standard, this Court finds that Balchem has failed to show good

cause justifying a 45-day stay of discovery in this case. As an initial matter, this Court has broad

discretion to manage discovery. See Winfield v. City of New York, No. 15-cv-5236 (LTS) (KHP),

2017 WL 5054727, at *2 (S.D.N.Y Nov. 2, 2017). With respect to the breadth of discovery

sought, it appears that, beyond completing the remaining party discovery in this action, Apex

seeks only to obtain documents pursuant to a subpoena served upon non-party CMA CGM

(America) LLC. Balchem has not explained how it would be prejudiced by the completion of

party discovery or by Apex’s taking of certain non-party discovery. Rather, Balchem asserts that

a temporary stay would afford the parties in this case an opportunity to engage in further

settlement discussions “without further expenditure of judicial resources.” (Doc. No. 71.) The

Court is not persuaded. As Apex points out, the non-party discovery sought imposes no burden

on Balchem “other than counsels’ time reading the produced documents.” (Doc. No. 73.) With

regard to remaining party discovery, the Court notes that the expenditure of resources does

not alone amount to prejudice. See Fed. R. Civ. P. 26(b)(1). A stay of discovery, on the other

hand, could potentially prejudice all parties in this matter, which concerns events dating back to

2014 and 2015 and in which discovery is scheduled to close on April 16, 2019.

       Finally, Balchem has provided no support for its contention that, “[s]hould Maersk lose

on appeal, the referenced matter would either be moot or the damages in the matter would be

significantly reduced.” (Doc. No. 71.) Nor has Balchem made any showing of the likelihood that

Maersk will lose on appeal. To the extent Balchem argues that a temporary stay is warranted


                                                 2
because a Maersk’s appeal will be decided “within a month,” the Court notes that the parties

with knowledge of the litigation in China deny any knowledge as to when a decision on the

appeal will be rendered.

       For all of these reasons, Balchem’s motion for a stay of discovery is DENIED.

SO ORDERED.

Dated: New York, New York
       February 8, 2019

                                                   ________________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge




                                               3
